DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on June 08th, 2022, has been entered. 
Upon entrance of the Amendment, claims 1, 17, 23-30, and 32 were amended. Claims 1-37 are currently pending.
Response to Arguments
Applicant’s arguments, filed on June 08th, 2022, with respect to the amended features of claims 1, 23, and 32 have been fully considered and are persuasive.  
Reasons for Allowance
Claims 1-37 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claims 1, 23, and 32 are allowable over the prior art of record for the reasons set forth in the Applicant's Remark received on June 08th, 2022. In particular, 
Regarding to claim 1, the prior art fails to anticipate or render obvious the limitations including “a skirt carried by and movable with the bond head, the skirt extending vertically downward from the bond head surrounding the bond tip and laterally encompassing an open-bottomed chamber sized to encompass a single stack of microelectronic devices” in combination with the rest of limitations recited in claim 1.
Regarding to claim 23, the prior art fails to anticipate or render obvious the limitations including “lowering the bond head over the stack of microelectronic devices to surround and substantially enclose the stack in a chamber within a skirt secured to and extending vertically downward from the bond head and to contact an uppermost microelectronic device of the stack with a bond tip of the bond head within the chamber” in combination with the rest of limitations recited in claim 23.
Regarding to claim 32, the prior art fails to anticipate or render obvious the limitations including “substantially containing contaminant material outgassed from bondlines between microelectronic devices of the stack responsive to the heating within a chamber surrounded by a skirt carried by the bond head and substantially enclosing the stack” in combination with the rest of limitations recited in claim 32.
Claims 2-22, 24-31, and 33-37 are dependent from the allowable claims, thus they are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828